FILED
                             NOT FOR PUBLICATION
                                                                                DEC 9 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


    JUAN MIGUEL ALFARO-                          No.    20-72545
    ALVARENGA,
                                                 Agency No. A208-154-470
              Petitioner,

     v.                                          MEMORANDUM*

    MERRICK B. GARLAND, Attorney
    General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 16, 2021**
                                Pasadena, California

Before: BERZON, RAWLINSON, Circuit Judges, and ANTOON,*** District
Judge.




*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
 The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
***
 The Honorable John Antoon II, United States District Judge for the Middle
District of Florida, sitting by designation.
       Petitioner Juan Miguel Alfaro-Alvarenga (Petitioner), a native and citizen

of El Salvador, petitions for review of a decision from the Board of Immigration

Appeals (BIA) dismissing his appeal from the denial of his applications for

asylum, withholding of removal, and protection under the Convention Against

Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252 and deny the

petition.

       “We review the denial of asylum, withholding of removal and CAT claims

for substantial evidence.” Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th

Cir. 2019) (citations omitted). “Under this standard, we must uphold the agency

determination unless the evidence compels a contrary conclusion.” Id. (citation

omitted).

       Petitioner argues that MS-13 gang members targeted him because of his

religious beliefs, and because he was seen “as a threat to their recruitment efforts

because the church’s activities are so antithetical to the gangs [sic] ideologies

that youths who join the church group would be discouraged from joining the

gang.” However, substantial evidence supports the BIA’s determination that no

harm to Petitioner was inflicted on account of his religion and that gang

members made no reference to his religious activities. Although Petitioner

testified that his church group would see some “gang members” when recruiting


                                          2
youth in the community, substantial evidence supports the agency’s finding that

Petitioner failed to establish that the gang members who targeted him connected

him to the church youth group. Indeed, Petitioner stated in his Opening Brief

that it is “unknown exactly why the MS-13 gang members beat [him].” Thus,

substantial evidence supports the BIA’s determination that Petitioner established

no nexus between the harm suffered and his religious activities. See Sinha v.

Holder, 564 F.3d 1015, 1018 n.2 (9th Cir. 2009), as amended (observing that

substantial evidence supports finding of no nexus where “the record contains no

evidence suggesting that petitioners’ past experiences or future fear bears any

relationship to their religion”).

       Substantial evidence also supports the BIA’s denial of Petitioner’s claims

predicated on political beliefs. Petitioner “was actively recruiting young men to

join his youth group” and “voiced opposition” to the gang, in that he “didn’t

agree with what they were doing.” This evidence does not establish that the

harm to Petitioner was inflicted on account of a political opinion or that the gang

perceived Petitioner as a political threat. See Santos-Lemus v. Mukasey, 542

F.3d 738, 746-47 (9th Cir. 2008), abrogated on other grounds by

Henriquez-Rivas v. Holder, 707 F.3d 1081, 1092-93 (9th Cir. 2013) (en banc).

Nor does it compel a finding that Petitioner possessed a specific political or


                                         3
ideological opposition to the gang’s ideals that the gang members perceived, and

which was a reason motivating their harm of Petitioner. See id. at 747 (“No

evidence suggests that the gang held any sort of belief system that they

perceived [Petitioner] to oppose. Without evidence of an actual political opinion

or motive in [Petitioner’s] or the gang’s actions, his claim fails.”).

      Finally, as Petitioner failed to address the denial of CAT relief in his

Opening Brief, that claim is waived. See Martinez-Serrano v. I.N.S., 94 F.3d

1256, 1259-60 (9th Cir. 1996).

      PETITION DENIED.




                                            4